BARNS, PAUL D., Associate Judge.
Appellant was represented by his retained counsel at trial upon an Information charging him with murder in the second degree of one Sam Newman and an aggravated assault on one Daniel Newman.
After denial of a motion for a new trial and adjudication of guilt and sentence, the defendant has prosecuted this, his pro se appeal. He refused the offer of the trial court to appoint counsel to assist him in this appeal. The evidence clearly shows that the appellant shot both the Newmans with a pistol which he attempted to justify as self-defense to a jury at trial. The jury appears to have been properly instructed on the issues of fact submitted for its determination and applicable law, and the evidence supports the verdict finding the defendant guilty on each count. The matters assigned as error of the trial court are without merit. The judgment appealed from is affirmed.
Affirmed.
McCAIN and REED, JJ., concur.